Citation Nr: 0412175	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-24 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Whether the appellant is entitled to dependency and indemnity 
compensation (DIC) as the surviving spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from March 1940 to March 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 RO decision. 


REMAND

In January 2004, the appellant requested a Travel Board 
hearing.  She has not been afforded such a hearing.  As such, 
appropriate action must be taken.  

Accordingly, the case is REMANDED for the following action: 

1.  The appellant should be scheduled for 
a personal hearing before a Veterans Law 
Judge at the RO.

2.  The appellant is informed that if 
there is evidence supporting the issue on 
appeal, she must submit that evidence.

3.  Since there is a report of 
remarriage, the AOJ shall enter a 
decision regarding continuous 
cohabitation.

4.  The AOJ shall review the file for a 
possible deemed valid marriage.

5.  The AOJ shall investigate whether the 
veteran was divorced at time of death.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

